EASE LAR GIOOZZLAI Bacumenti7e Fikd1ZHGio Page 1 of2

Brian M. Heberlig

202 429 8134 pee ae ... steptoe

bheberlig@steptoe.com

1330 Connecticut Avenue, NW

Washington, DC 20036-1795

202 429 3000 main cg
www.steptoe.com woe

pec { 8 2019.
December 13, 2019

\> pvt

 

 

By ECF
; SO OR ED:
The Honorable Alison J. Nathan \
United States District Court
Southern District of New York ONAL J ATHAN

40 Foley Square, Room 2102 TED STATES DISTRICT JUDGE
New York, NY 10007

Re: United States v. Ali Sadr Hashemi Nejad, Case No. 18-cr-224 (AJN)
Request for Extension

Dear Judge Nathan:

On behalf of Ali Sadr, we respectfully request an extension of time to file motions in
limine regarding the government’s proposed expert witnesses. The motions in limine deadline is
December 20, 2019. Dkt. No. 141. Sadr intends to file certain motions in limine by that
deadline. However, yesterday the government disclosed for the first time three proposed expert
witnesses. Sadr anticipates moving to exclude some of the proposed topics covered by the
government’s expert disclosures but would like more than one week to evaluate the

 

So government’s notice and research these important issues. In light of the holidays, Sadr proposes
/ see p | filing any motion(s) to exclude expert testimony by January 10,2020. The government consents
ORY to this request and proposes two weeks for its response (due January 24, 2020) and one week for

 

any reply (due January 31.2020), dates that are acceptable to Sadr. In accordance with the
Court’s Standing Order, Sadr provides the following summary:

Original due date: December 20, 2019.

Number of previous requests for adjournment or extension: 0.
Disposition of previous requests: Not applicable.

Consent: The government consents.

Date of next scheduled appearance: Feb. 10, 2020.

For the foregoing reasons, Sadr respectfully requests that the Court grant this extension
and order the parties to follow his proposed schedule for the filing of motions to exclude expert
testimony.

BEING SRUSSELS CHICAGO LONDON LOS ANGELES NEW YORK SAN FRANCISCO WASHINGTON

|

"
|
|

|
|
|
oot

 
Case 1:18-0-00224-AIN DooumrentI73 Fisd 12212 Page 2 of 2

The Honorable Alison J. Nathan
December 13, 2019

Page 2

cc:

Counsel of Record (via ECF)

Steptoe

Respectfully submitted,

/s/ Brian M. Heberlig

Reid H. Weingarten
STEPTOE & JOHNSON LIP
1114 Avenue of the Americas
New York, NY 10036

Tel: (212) 506-3900

Fax: (212) 506-3950
rweingarten@steptoe.com

Brian M. Heberlig (Pro Hac Vice)
Bruce C. Bishop (Pro Hac Vice)
David M. Fragale

Nicholas P. Silverman (Pro Hac Vice)
STEPTOE & JOHNSON LLP

1330 Connecticut Avenue, N.W.
Washington, DC 20036

Tel: (202) 429-3000

Fax: (202) 429-3902
bheberlig@steptoe.com

Counsel for Defendant Ali Sadr Hashemi Nejad

 
